Sunkyung LLC v Porto Resources, LLC (2016 NY Slip Op 08117)





Sunkyung LLC v Porto Resources, LLC


2016 NY Slip Op 08117


Decided on December 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2016

Tom, J.P., Acosta, Andrias, Moskowitz, Kahn, JJ.


2367 850123/12

[*1]Sunkyung LLC, as assignee of BPD Bank, Plaintiff-Appellant,
vPorto Resources, LLC, et al., Defendants-Respondents, NYC Environmental Control Board, et al., Defendants.


Claude Castro & Associates PLLC, New York (Claude Castro of counsel), for appellant.
Law Offices of James C. Mantia PC, New York (James C. Mantia of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 3, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiff's cross motion for summary judgment, unanimously affirmed, with costs.
In this mortgage foreclosure action, plaintiff failed to submit uncontroverted evidence that defendants-respondents defaulted under the mortgage agreement (see JPMCC 2007-CIBC19 Bronx Apts., LLC v Fordham Fulton LLC, 84 AD3d 613 [1st Dept 2011]). Issues of fact are presented by the June 18, 2012 letter from plaintiff's predecessor in interest (the bank) to defendant Joseph Porto setting forth the structure of the new loan term, and emails to Joseph Porto from defendants' relationship manager at the bank stating that the extension had been approved.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2016
CLERK